Citation Nr: 0110240	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-06 909A	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 3, 1987 decision of the Board of Veterans' Appeals.



REPRESENTATION

Moving Party represented by: Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.	This matter comes before the Board on motion 
by the moving party alleging CUE in a Board decision of March 
1987.







FINDINGS OF FACT

1. In March 1987, the Board of Veterans' Appeals (Board) 
denied service connection for sensorineural defective 
hearing.

2. The Board decision of March 1987 was not supported by the 
evidence then of record, and the applicable statutory 
provisions existing at that time were incorrectly applied.



CONCLUSION OF LAW

The Board's March 1987 decision was clearly and unmistakably 
erroneous. 38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 
20.1400-20.1404 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal. No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.


Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 354 (now 38 U.S.C.A. § 1154(b) (West 1991)).

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error. If evidence establishes the 
error, the prior decision shall be reversed or revised. 38 
U.S.C.A. § 7111(a). Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on the Board's own motion or upon request of the 
claimant at any time after the Board decision is made. 38 
U.S.C.A. § 7111(c)(d).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error. Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence. Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied. 38 C.F.R. § 20.1404(b).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law that 
when called to the attention of the later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions in extant at the time 
were incorrectly applied. 38 C.F.R. § 20.1403(a).

Review for a clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. For a Board decisions issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for reviewing reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b)(1), (2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 38 C.F.R. § 20.1403(c).

The following cannot be clear and unmistakable error: (1) a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, i.e., a changed diagnosis; 
(2) the Secretary's failure to fulfill a duty to assist; and 
(3) a disagreement as to how the facts were weighed or 
evaluated, the evaluation of evidence. 38 C.F.R. § 20.1403(d) 
(1)-(3). Also a clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).


Analysis

Service connection for sensorineural defective hearing was 
denied by the Board in March 1987. At that time, the veteran 
contended that his active duty service in gunnery school, 
flight engineering school, combat and general flying duties 
and the fact that he fired .50-caliber machine guns led to 
his defective hearing. 

B. L. Billings, Ph.D., wrote in May 1978 that the veteran had 
reported a gradual hearing loss in both ears for 
approximately five years.  Audiometry disclosed
the veteran had bilateral high frequency sensorineural 
hearing loss.

In July 1984,T. Johnson, M.D., wrote that he had first 
examined the veteran regarding hearing loss in November 1976, 
when he was 53 years old.  He gave a history of having normal 
hearing until he did extensive work as an instructor in
.50-caliber machine guns fired in an airplane turret during 
World War II.  He said he was "deafened" by the noise for 
several hours after each session and that there was tinnitus 
after each session. He said he had had some difficulty 
hearing since World War II which had become a greater problem 
as he had gotten older. An audiogram was evaluated as 
revealing severe bilateral high frequency
sensorineural hearing loss.  It was Dr. Johnson's impression 
that the veteran's hearing loss was due to acoustic trauma 
suffered while on active duty.

Copies of the veteran's individual flight records from 
January 1944 to September 1945 were received and the 
veteran's review of these records indicated 331 flights.
involving 685 hours in. the air.  He wrote that for each 
flight he stood outside the aircraft while the engines were 
warmed up, "revved" up and then checked for propeller-pitch 
and other matters, resulting in his exposure to very loud 
noises.  He also wrote in this statement received in 
September 1986 that no air protection devices were available 
and he was not warned as to the damage that might
accrue to his ears by such exposure.

At a hearing on appeal in November 1986, the veteran 
testified in detail as to the nature of his exposure to loud 
noises during his active duty, including on combat missions.

In March 1987, the Board found that it had not been shown the 
veteran had sensorineural defective hearing until many years 
after separation from active duty. The veteran's accredited 
representative, however, has correctly pointed out 
significant mistakes in the March 1987 Board decision.  The 
July 1984 statement from Dr. Johnson attributing the 
veteran's hearing loss to inservice acoustic trauma was not 
discussed or apparently considered. Further, 38 U.S.C.A. 
§ 354 (now 38 U.S.C.A. § 1154) was not taken into account in 
evaluating the merits of the claim even though the veteran 
was a combat veteran who had flown numerous missions over 
Europe in World War II. It can only be concluded that the 
correct facts, as they were known at the time, were not 
properly considered by the Board and that statutory 
provisions in extant at the time were not applied. Further, 
the Board finds these errors in the Board's adjudication in 
March 1987 denying service connection for sensorineural 
defective hearing would have manifestly changed the outcome 
when it was made. Accordingly, service connection for 
sensorineural defective hearing is warranted. 38 U.S.C.A. § 
7111; 38 C.F.R. §§ 20.1400-20.1404.


ORDER

There was clear and unmistakable error (CUE) in a March 3, 
1987 decision of the Board of Veterans' Appeals; service 
connection for sensorineural defective hearing is granted.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



